Citation Nr: 0605138	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) compensation, to establish service connection 
for hearing loss and tinnitus.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel









INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the VA Regional Office (RO) 
in Houston, Texas, which denied the appellant's claim for 
service connection for hearing loss and tinnitus because he 
did not have qualifying active military, air or naval 
service.  He filed a timely appeal.


FINDING OF FACT

The appellant does not have qualifying active military, air 
or naval service.  


CONCLUSION OF LAW

The criteria have not been met for basic eligibility for VA 
compensation benefits.  38 U.S.C.A. § 101 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.6 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the VCAA. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide. In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in June 2002, December 2002 and August 
2003, as well as by means of the discussions in the January 
2003 corrected Statement of the Case (SOC) and the October 
2005 Supplemental Statement of the Case (SSOC).  He was 
advised of what was required to establish status as a 
veteran, a threshold requirement of compensation benefits.  
He was notified of his and VA's respective duties and asked 
to submit information and/or evidence, which would include 
that in his possession, in support of his claim.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA. 

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The June 
2002 letter provided information about the VCAA and was 
mailed to the appellant prior to the initial RO adjudication 
of his claim.  See 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The follow-up VCAA letters provided additional 
information.  To any extent that the appellant was not 
provided full and adequate notice prior to the adjudication 
of his claim, it is harmless error as all evidence submitted 
was considered by VA in the SOC and the SSOC as set forth 
above.  There is no indication that the outcome of the case 
has been affected.  VA has provided the appellant a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App 103 (2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes attempts to verify service with the 
Defense Department.   The appellant provided internet 
information about the reserve base where he claims he served.  
He has not indicated any additional records are outstanding.  
After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the appellant 
that has not been requested, nor is there any indication that 
additional outstanding Federal department or agency records 
exist that should be requested in connection with the claims 
adjudicated in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination is not necessary in this claim, 
as basic veteran's status is the critical issue.  Thus, the 
Board finds that no additional action is necessary as to the 
claim.


II.  Eligibility for VA Benefits

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2005).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 38 
C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).

The claimant asserts he served on duty from May 1958 to May 
1964 with the Naval Air Reserve in Texas.  He reported that 
while shooting on the firing range at a base in Grand Prairie 
Texas, he incurred acoustic trauma, which he believes has 
caused hearing loss and tinnitus.  He has not submitted any 
DD 214, certificate of discharge, or other official document 
evidencing his service.  He has provided information as to 
the current name and address of the base known in the past as 
Grand Prairie Naval Base.  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The RO requested the National Personnel Records Center (NPRC) 
and the Defense Personnel Records Imaging System to verify 
the appellant's dates of active service with the U.S. Armed 
Forces.  In August 2002 and September 2005, the agencies 
responded that Defense Department records are negative for 
the claimant.  NPRC indicated that a DD 214 was not a matter 
of record for the appellant and that he performed no active 
duty.  All available avenues were explored in an effort to 
verify his service.  The RO made the additional attempt to 
verify service based on information obtained from the 
appellant in identifying the Grand Prairie base in February 
2003.  

The appellant has argued that VA has a copy of his discharge 
from the Naval Air Reserve.  Despite this assertion, there is 
no such document of record.  He also urges that the VA should 
provide proof that he was not on the Naval base at Grand 
Prairie at the times alleged.  There is no burden of proof 
for VA to establish the claimant was not on the firing range.  
The critical element, presently, is not whether he was on the 
base, but whether he had active duty, as shown by service 
department records.  VA initially must establish whether the 
claimant served on active duty before deciding the claims of 
service connection.  The controlling evidence shows no active 
duty.  

In view of the foregoing, the Board concludes there is no 
qualifying service.  As noted above, the Court has held that 
a service department determination as to an individual's 
service shall be binding on VA.  See Duro.  For these 
reasons, the claim for service connection for hearing loss 
and tinnitus must be denied.


ORDER

Entitlement to basic eligibility for VA compensation, to in 
turn establish service connection for hearing loss and 
tinnitus, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


